Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1, 3-5, 7-20, and 22 are pending as of the response and amendments filed on 11/4/21. Claims 2, 6, and 21 have been canceled. Claims 1, 3-5, and 7-8 are currently withdrawn from examination due to the restriction requirement. Claims 9-20 and 22 are currently under examination.

Claims 9-22 were previously rejected under 35 USC 112(a) for lack of enablement for treatment with a metabolite or prodrug. In the response filed on 11/4/21, Applicant has submitted terms “metabolite” and “prodrug” have been removed from the amended claims, however, the examiner notes that line 5 of claim 17 still recites these terms. The rejection over claims 17, 19, and 20 is therefore maintained, while this rejection is withdrawn over amended claims 9-16 and 22. The 112(a) rejection will be reiterated, for Applicant’s convenience.

Claims 9-16 and 21-22 were previously rejected under 35 USC 103 over Liu in view of Liu 2. Applicant’s reasons for traversal are summarized and addressed below.

Applicant has submitted claim 9 as amended recites a method for treating pancreatic cancer comprising administering a composition comprising a cyclohexenone compound and 

Applicant’s arguments are not found persuasive. D1 teaches cyclohexenone compounds having the same structural formula as recited by the instant claims, and while it is taught that these compounds can be combined with additional chemotherapy agents for treating pancreatic cancer, combination with erlotinib, 5-FU, oxaliplatin, irinotecan, gemcitabine, paclitaxel, or a combination thereof is not explicitly taught. D2 does teach the same cyclohexenones can be combined with erlotinib, 5-FU, oxaliplatin, irinotecan, gemcitabine, paclitaxel, or a combination thereof for treating various cancers, including pancreatic cancer. Regarding Applicant’s argument at most D2 only described a laundry list of anticancer agents without any data or evidence to support it, the examiner maintains the list of additional anti-cancer agents is not expansive, and D2 recites a defined list of anticancer agents for combination that includes gemcitabine, erlotinib, irinotecan, and paclitaxel. It is maintained one of ordinary skill in 

Applicant has further submitted the invention as filed provides evidence of secondary consideration and/or unexpected results that overcomes the 103 rejection, and has referred to section 2145 of the MPEP. Applicant has pointed to Figs. 8 & 9 for showing the effect of compound 1 with chemotherapy drugs, paclitaxel, gemcitabine, 5-FU, oxaliplatin, erlotinib, or irinotecan on the cytotoxicity of AspC-1 pancreatic cancer cell line for 48 and 72 hours, respectively. Applicant has referred to para [0111]: “according to these results, the combination therapies of Compound 1 with the selected chemotherapy drugs may have a synergistic effect to control AsPC-1 cell viability. Moreover, these results also indicated a combination of the tested clinical drugs and Compound 1 has a more extreme effect on AsPC-1 human pancreatic cancer cells than the corresponding single drug treatment.” Applicant has also referred to Fig. 19 for showing the inhibitory effect of compound 1 alone or with chemotherapy drugs, paclitaxel and gemcitabine, on the growth of AsPC-1 solid tumor, with the synergistic activity for the combination of compound 1, paclitaxel, and gemcitabine shown in Table 5. Applicant has further submitted: “The present invention provides that “such effect was confirmed by the 

Applicant’s arguments have been fully considered, but they are not found fully persuasive. The examiner has considered the evidence showing the effect of combination therapy for compound 1 and the recited chemotherapy drugs, erlotinib, 5-FU, gemcitabine, irinotecan, oxaliplatin, and paclitaxel; while the data shown in Figs. 8-9 & 19 results do appear to show a synergistic effect, it is not apparent that synergy would be unexpected compared to the prior art. As discussed earlier, D2 does teach combining a cyclohexenone compound as claimed with an additional anticancer agent including gemcitabine, erlotinib, irinotecan, or paclitaxel, for treating Ras-associated cancers, including pancreatic cancer. Furthermore, D2 provides an example wherein the cyclohexenone compound, compound 1, and an additional anticancer agent had a synergistic effect (Ex. 13, para [0240]). Since D2 teaches the claimed combination and provides an example of a synergistic effect for combination treatment, it is not evident Applicant’s showing of synergy would be unexpected over the prior art. See MPEP 716.02(b): “The evidence relied upon should establish "that the differences in results are in fact unexpected and unobvious and of both statistical and practical significance." Ex parte Gelles, 22 USPQ2d 1318, 1319 (Bd. Pat. App. & Inter. 1992). Furthermore, the claims are not limited to the combination of compound 1 and paclitaxel, unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support." In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980). As it is not apparent that Applicant’s evidence of synergy for the combination of compound 1 and the additional anticancer agents would have been unexpected over the prior art, and the evidence is not commensurate in scope with the claims, the 103 rejection over Liu in view of Liu 2 is still proper and is maintained. For convenience, this rejection will be reiterated. 

Claims 17-20 were previously rejected over Liu 2 (D2) in view of Kim et. al. (D3). Applicant’s reasons for traversal are summarized and addressed below.

Applicant has submitted as discussed previously, claim 1 is patentable over the cited references, D1 and D2; D3 discloses a study result of Phase II of 5-FU and paclitaxel in patients with gemcitabine refractory pancreatic cancer, however, nowhere does D3 disclose the compound used in the present claims. Applicant has further argued D3 doesn’t disclose or teach treatment of a patient whose pancreatic cancer is resistant, refractory, or unresponsive to gemcitabine, paclitaxel, or a combination thereof with a certain cyclohexenone compound as 

Applicant’s arguments are not found persuasive. D2 as discussed previously teaches treatment of various Ras-associated cancers, including pancreatic cancer, comprising administering a cyclohexenone compound of the instant claims, and further teaches combination with additional chemotherapy drugs, including gemcitabine, erlotinib, irinotecan, and paclitaxel. While D2 doesn’t teach treating a pancreatic cancer that is resistant, refractory, or unresponsive to gemcitabine, paclitaxel, or a combination thereof, Kim was cited for teaching that although gemcitabine is the gold standard treatment for this type of cancer, almost all pancreatic cancers progress on this therapy. Additionally D2 exemplifies the combination of the cyclohexenone compound 1, included within the instant claims, and an additional anticancer agent provided a synergistic effect (para [0240], Ex. 13). Therefore, it would have been prima facie obvious to one of ordinary skill in the art to have applied a combination treatment of a cyclohexenone compound of the instant claims with gemcitabine, erlotinib, irinotecan, or paclitaxel to treat a gemcitabine resistant pancreatic cancer, since Kim teaches almost all pancreatic cancers develop resistance to gemcitabine, with the reasonable expectation that the combination therapy would have provided greater benefit than gemcitabine monotherapy. While the results shown in Fig. 19 have been considered, it is not apparent that these results are unexpected over D2, as D2 teaches combination therapy comprising a cyclohexenone Ex parte Gelles, 22 USPQ2d 1318, 1319 (Bd. Pat. App. & Inter. 1992). The rejection of claims 17-20 over Liu 2 in view of Kim is maintained for the reasons discussed above as well as those of record. 

Claims 9-22 were previously rejected for nonstatutory double patenting over the claims of US 8236860 in view of Kim and Kotteas. Applicant’s reasons for traversal are summarized and addressed below.

Applicant has argued the claims are not obvious over US 8236860 (same as D1) in view of Kim (D3), and Kotteas (D4). Applicant has submitted D4 discloses the study results for immunotherapy for pancreatic cancer, and specifically teaches the combination of gemcitabine and the immunotherapy agent ipilimumab, however, D4 doesn’t disclose the compound in the instant claims for treating pancreatic cancer. Applicant has further argued D4 doesn’t teach or disclose the claimed method for treating pancreatic cancer, not treatment of a patient whose pancreatic cancer is resistant, refractory, or non-responsive to gemcitabine, paclitaxel, or a combination thereof, thus D4 cannot cure the deficiencies of D1, Liu 2, and D3, and one of ordinary skill in the art would not have found it prima facie obvious to have adopted these cited references to reach the amended claims.

Applicant’s arguments are not found persuasive. The claims of US ‘860 are drawn to a method of inhibiting the survival of pancreatic cancer cells comprising administering the same cyclohexenone compounds recited by the instant claims. Although Applicant is correct that the claims of US ‘860 don’t recite administering an additional anti-cancer agent as recited by the instant claims, or treating a pancreatic cancer resistant, refractory, or unresponsive to gemcitabine or paclitaxel, it would have been prima facie obvious to have modified the method claimed in US ‘860 to have arrived at the instantly claimed method, in view of D3 and D4. As discussed previously, Kim (D3) teaches although gemcitabine is the gold standard therapy for pancreatic cancer, almost all of these cancers develop resistance to this therapy. Kim further teaches combination therapy of 5-FU and paclitaxel in patients with gemcitabine resistant pancreatic cancer provided a disease control rate of 30% and was well tolerated. Kotteas was cited for teaching the combination of gemcitabine with the immunotherapy agent, ipilimumab, in patients with advanced/metastatic pancreatic cancer provided a partial response in 15% of patients, and stable disease in 38% of patients. Therefore, one of ordinary skill in the art, in reading D3, would have understood that almost all pancreatic cancers develop resistance to gemcitabine, and further would have understood, in additionally considering D4, that combination therapy provides advantages compared to monotherapy treatment. As such, one of ordinary skill in the art would have been motivated to have modified the method claimed in US ‘860 by combining the cyclohexenone compounds with an additional anticancer agent such as 5-FU and/or paclitaxel; and to have treated gemcitabine resistant pancreatic cancer comprising administering the cyclohexenone compounds with an additional anti-cancer drug, 5-

Claims 9-20 and 22 were examined with regards to the previously elected species, compound 1, shown below, and are rejected: 
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
. 


Claim Rejections-35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 17 and 19-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for treating pancreatic cancer with a compound having the structural formula as shown in the claims, or a pharmaceutical salt or solvate thereof, does not reasonably provide enablement for treatment with any prodrug or metabolite thereof.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to practice the invention commensurate in scope with these claims. See MPEP 2164. Tao et. al., Mar. Drugs, vol. 8, pp. 1094-1105, publ. 2010; and Stella, J. Pharm. Sci., vol. 99(12), pp. 4755-4765, publ. 2010, are discussed. 
The factors to be considered in determining whether a disclosure meets the enablement requirements of 35 U.S.C. 112, first paragraph, have been described in In re Wands, 858 F.2d 731, 8 USPQ2d 1400 (Fed. Cir., 1988).  The court in Wands states, “Enablement is not precluded by the necessity for some experimentation, such as routine screening.  However, experimentation needed to practice the invention must not be undue experimentation.  The key word is ‘undue’, not ‘experimentation’” (Wands, 8 USPQ2sd 1404).  Clearly, enablement of a claimed invention cannot be predicated on the basis of quantity of experimentation required to make or use the invention.  “Whether undue experimentation is needed is not a single, simple factual determination, but rather is a conclusion reached by weighing many factual considerations” (Wands, 8 USPQ2d 1404).  Among these factors are: (1) the nature of the invention; (2) the breadth of the claims; (3) the state of the prior art; (4) the predictability or unpredictability of the art; (5) the relative skill of those in the art; (6) the amount of direction or guidance presented; (7) the presence or absence of working examples; and (8) the quantity of 
	
While all of these factors are considered, a sufficient amount for a prima facie case is discussed below. 

(1) The nature of the invention and (2) the breadth of the claims:
The claims are drawn to a method for treating pancreatic cancer in a subject comprising administering to the subject in need thereof a composition comprising a compound having the structure as shown in independent claims 9 & 17, or a pharmaceutically acceptable salt, solvate, metabolite, or prodrug thereof. Pharmaceutical salts and solvates are well-known in the art. Applicants have defined “metabolite” as a biologically active derivative of a compound that is formed when the compound is metabolized (para [0061] of specification), and “prodrugs” are known in the art to encompass derivatized forms of a compound that potentially release or form the active drug upon administration. The scope of the claims is extensive, as “metabolites” and “prodrugs” encompasses potentially thousands of other compounds, having a wide number of possible structural modifications to the compounds shown in the specific structural formula. 
 
 (3) The state of the prior art and (4) the predictability or unpredictability of the art:
The art provides ample evidence that the properties of metabolites and prodrugs can vary enormously. Tao teaches numerous structurally unique secondary metabolites exist from marine derived fungi, and that 86 marine products from mangrove fungi were screened in an 
Stella teaches prodrugs as agents that must undergo transformation to provide the active agent, and that prodrugs have been used to improve water solubility, oral delivery, reduce toxicity, and improve bioavailability (p. 4755, Abstract, & right col., 1st para; p. 4757, Table 1). However, Stella also teaches the development of prodrugs is an unpredictable area (p. 4761, right col., next to last para). Stella further teaches that in the example of developing an oral prodrug for a poorly permeable drug, several conditions need to be considered, including: can the prodrug be readily synthesized? Will the prodrug dissolve in the GI tract, survive the chemical and enzymatic environment in the GI tract, and/or readily permeate the enterocytes? Stella further questions that even if a prodrug is able to reach enterocytes, will the prodrug successful undergo conversion to the parent drug? Furthermore, questions remain whether a given prodrug will produce toxic metabolites (p. 4761, right col., last para; p. 4763, see bullet points (1)-(8)). 

 (5) The relative skill of those in the art:
The relative skill of one in the art is high, inclusive of a person with an advanced degree in medicinal chemistry or biochemistry. Nonetheless, there is a great deal of unpredictability in 

(6) The amount of direction or guidance presented and (7) the presence or absence of working examples:
Applicants have provided evidence to show a compound having the structural formula recited by independent claims 9 & 17 has inhibitory activity towards pancreatic cancer cells. However, there is no evidence or data to suggest any metabolite or prodrug thereof would have similar activity or undergo conversion to a parent compound; there is no indication in the specification that any metabolite or prodrug has been synthesized and tested or evaluated for biological activity or ability to undergo conversion to the active compound. In light of the high unpredictability in the art regarding the properties of metabolites and prodrugs, there is a lack of guidance and direction for practicing the claimed method with a metabolite or prodrug. 

(8) The quantity of experimentation necessary:
Considering the state of the art as discussed by the references above, particularly with regards to teachings of the prior art and the high unpredictability in the art as evidenced therein, and the lack of guidance provided in the specification, one of ordinary skill in the art would be burdened with undue experimentation to practice the invention commensurate in the scope of the claims.
To overcome this rejection, it is suggested that reference to metabolites and prodrugs . 


Claim Rejections-35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 
Claims 9-16 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu et. al., US 20110009494 A1 (publ 1/13/2011), in view of Liu et. al. US 20150018296 A1 (publ. 1/15/2015, of previous record, hereafter referred to as “Liu 2”).
The claims are drawn to a method for treating pancreatic cancer in a subject comprising administering to the subject in need thereof a composition comprising a compound having the structure that was previously elected, 
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
; and one or more anti-cancer agents, wherein the one or more anticancer agents is erlotinib, 5-FU, oxaliplatin, irinotecan, gemcitabine, paclitaxel, or a combination thereof. 
Liu teaches a method of isolating the compound 4-hydroxy-2,3-dimethoxy-6-methyl-5-(3,7,11-trimethyl-dodeca-2,6,10-trienyl)-cyclohex-2-enone from extracts of Antrodia camphorata, in addition to this compound in a pharmaceutical composition for treating pancreatic tumor growth (Title & Abstract; para [0002], [0012-0013]): 
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
. Liu teaches administering an effective amount of the compound described above to a subject in need of treatment for pancreatic 
Liu doesn’t explicitly teach one of the chemotherapy agents recited by instant claim 9, erlotinib, 5-FU, oxaliplatin, irinotecan, gemcitabine, or paclitaxel.
Liu 2 teaches methods for treating a tumor comprising contacting a tumor with a cyclohexenone compound and an anti-cancer agent (Title & Abstract). Liu 2 teaches Ras as proteins involved in cell growth, differentiation, and survival, and mutations in Ras genes causing Ras to be overactive can ultimately lead to cancer (para [0001-0002]). Ras mutations resulting in permanent activation of this protein are observed in 20-25% of all human tumors and in up to 90% of pancreatic cancers (para [0002]). The cyclohexenone compounds taught by Liu 2 have the following structural formula (para [0005-0013]): 
    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
. Liu 2 further teaches administering a compound as described above for inhibiting Ras in a subject (para [0076-0084]). The elected species is exemplified (para [0128]; Fig. 3A): 
    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale
. Liu 2 further teaches the compound, antroquinonol, to have an inhibitory effect on pancreatic cancer cells (BxPC-3) (see Fig. 6; para 
It would have been prima facie obvious to one of ordinary skill in the art, at the time of the invention, to have treated pancreatic cancer in a subject in need thereof comprising administering to the subject a composition comprising 4-hydroxy-2,3-dimethoxy-6-methyl-5-(3,7,11-trimethyl-dodeca-2,6,10-trienyl)-cyclohex-2-enone and an additional anti-cancer agent selected from gemcitabine, erlotinib, irinotecan, paclitaxel, bevacizumab, cetuximab, and combinations thereof in view of the teachings of Liu and Liu 2. Liu teaches 4-hydroxy-2,3-dimethoxy-6-methyl-5-(3,7,11-trimethyl-dodeca-2,6,10-trienyl)-cyclohex-2-enone for treating pancreatic cancer, and further teaches combination therapy with a chemotherapy drug is beneficial, allowing for a lower dose of chemotherapy drug and reduced side effects. Liu 2 teaches the same compound for treating cancers and for inhibiting Ras, and teaches treatment comprising further administering an anti-cancer agent selected from gemcitabine, erlotinib, irinotecan, paclitaxel, bevacizumab, cetuximab, and combinations thereof. Liu 2 further suggests treating cancers having Ras activation, with pancreatic cancer taught as such a cancer. Thus, one of ordinary skill in the art would have arrived at the instantly claimed method with a reasonable expectation of success. 


Claims 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu et. al. US 20150018296 A1 (publ. 1/15/2015, of previous record, hereafter referred to as “Liu 2”) in view of Kim et. al., Cancer Chemother. Pharmacol., vol. 63, pp. 529-533, publ. 2009.
The claims are drawn to a method for the treatment of a patient whose pancreatic cancer is resistant, refractory, or non-responsive to gemcitabine, paclitaxel, or a combination thereof comprising administering to the patient in need thereof the elected species 4-hydroxy-2,3-dimethoxy-6-methyl-5-(3,7,11-trimethyl-dodeca-2,6,10-trienyl)-cyclohex-2-enone: 
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
. 
Liu 2 teaches methods for treating a tumor comprising contacting a tumor with a cyclohexenone compound and an anti-cancer agent, and administering the compound to a patient with cancer (Title & Abstract; para [0102-0108]). Liu 2 teaches Ras as proteins involved in cell growth, differentiation, and survival, and mutations in Ras genes causing Ras to be overactive can ultimately lead to cancer (para [0001-0002]). Ras mutations resulting in permanent activation of this protein are observed in 20-25% of all human tumors and in up to 90% of pancreatic cancers (para [0002]). The cyclohexenone compounds taught by Liu 2 have the following structural formula (para [0005-0013]): 
    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
. Liu 2 further teaches administering a compound as described above for inhibiting Ras in a subject (para [0076-0084]). The elected species is exemplified (para [0128]; Fig. 3A): 
    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale
. Liu 2 further teaches the compound, antroquinonol, to have an inhibitory effect on pancreatic cancer cells (BxPC-3) (see Fig. 6; para 
Liu 2 doesn’t explicitly teach treatment of a pancreatic cancer that is resistant or refractory to gemcitabine or paclitaxel.
Kim teaches pancreatic cancer as the 4th most common cause of cancer-related deaths in Western countries, and although gemcitabine is the gold-standard chemotherapy agent for advanced pancreatic cancer, almost all such cancers progress on this therapy (p. 529, 1st para of Intro). Kim teaches 5-fluorouracil (5-FU) to be used as a second line agent for treating gemcitabine refractory pancreatic cancer, and that this therapy provides a modest improvement in patient survival (pp. 529-530, bridging para). Kim further teaches paclitaxel as an effective second-line chemotherapy agent for pancreatic cancer, and the combination of 5-st-2nd para & last para). Kim teaches that the disease control rate of this combination therapy in the patients was 30%, the combination therapy was well-tolerated, and provided survival benefits (p. 531, left col., next to last para; p. 533, last para). 
It would have been prima facie obvious to one of ordinary skill in the art, at the time of the invention to have treated a subject having pancreatic cancer resistant to gemcitabine, comprising administering 4-hydroxy-2,3-dimethoxy-6-methyl-5-(3,7,11-trimethyl-dodeca-2,6,10-trienyl)-cyclohex-2-enone, in combination with an additional anticancer agent, in view of the teachings of Liu 2 and Kim. Liu 2 teaches as discussed previously, while Kim teaches most pancreatic cancer that initially responds to gemcitabine eventually becomes resistant to this treatment, but that combination therapy of 5-FU and paclitaxel provided improvement in survival of these patients. As Liu 2 teaches 4-hydroxy-2,3-dimethoxy-6-methyl-5-(3,7,11-trimethyl-dodeca-2,6,10-trienyl)-cyclohex-2-enone to have efficacy for treating cancers, including pancreatic cancer, and combination therapy of this compound with additional anti-cancer agents, it would have been prima facie obvious to have administered 4-hydroxy-2,3-dimethoxy-6-methyl-5-(3,7,11-trimethyl-dodeca-2,6,10-trienyl)-cyclohex-2-enone as part of a combination therapy to a subject having gemcitabine resistant pancreatic cancer, particularly as Kim teaches combination chemotherapy to be of benefit for gemcitabine resistant pancreatic cancer, with a reasonable expectation of success. 


Claim Rejections-Nonstatutory Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 9-20 and 22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 8236860 B2 in view of Kim et. al., Cancer Chemother. Pharmacol., vol. 63, pp. 529-533, publ. 2009; and Kotteas et. al., J. Cancer Res. Clin. Oncol., vol. 142, pp. 1795-1805, publ. 2016. Instant claims 9-16 and 22 are drawn to a method for treating pancreatic cancer in a subject comprising administering to the subject in need thereof a composition comprising a compound having the structure that was previously elected, 
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
; and one or more anti-cancer agents selected from erlotinib, 5-FU, oxaliplatin, irinotecan, gemcitabine, paclitaxel, or a combination thereof. Instant claims 17-20 are drawn to a method for the treatment of a patient whose pancreatic cancer is resistant, refractory, or non-responsive to gemcitabine, paclitaxel, or a combination thereof comprising administering to the patient in need thereof the elected species 4-hydroxy-2,3-dimethoxy-6-methyl-5-(3,7,11-trimethyl-dodeca-2,6,10-trienyl)-cyclohex-
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
. The claims of US ‘860 are drawn to a method of inhibiting the survival of pancreatic cancer cells comprising administering to a subject in need thereof an effective amount of a compound having the following structural formula: 
    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale
. The elected species of the instant claims is included within the claims of US ‘860, as X and Y are O, R1, R2, and R3 all include methyl, and n is between 1-12. Claim 10 of US ‘860 further recites the composition as a tablet or capsule; as both are well-known oral dosage forms, it would have been obvious the claims of US ‘860 encompass oral administration. 
The claims of US ‘860 don’t explicitly recite administering an additional anti-cancer agent, an immunotherapy agent, or treating pancreatic cancer that is resistant to gemcitabine, as recited by the instant claims. 
Kim teaches pancreatic cancer as the 4th most common cause of cancer-related deaths in Western countries, and although gemcitabine is the gold-standard chemotherapy agent for st para of Intro). Kim teaches 5-fluorouracil (5-FU) to be used as a second line agent for treating gemcitabine refractory pancreatic cancer, and that this therapy provides a modest improvement in patient survival (pp. 529-530, bridging para). Kim further teaches paclitaxel as an effective second-line chemotherapy agent for pancreatic cancer, and the combination of 5-FU and paclitaxel was evaluated in patient with locally advanced or metastatic gemcitabine-resistant pancreatic cancer (p. 530, left col., 1st-2nd para & last para). Kim teaches that the disease control rate of this combination therapy in the patients was 30%, the combination therapy was well-tolerated, and provided survival benefits (p. 531, left col., next to last para; p. 533, last para). 
Kotteas teaches pancreatic cancer as one of the most lethal cancers resistant to conventional therapies, with surgical resection only possible in 15-20% of patients (p. 1795, Abstract & 1st para of Intro-p. 1796, left col., top para). While combination chemotherapies with gemcitabine, nab-paclitaxel, 5-FU, oxaliplatin, and irinotecan provide modest survival prolongation, long-term survival remains poor (p. 1795-1796, bridging para). Kotteas teaches the combination of gemcitabine with the immunotherapy agent ipilimumab in patients with advanced/metastatic pancreatic cancer resulted in partial response in 15% of patients, with stable disease achieved in 38% of patients (p. 1797, Table 1). 
Thus, it would have been prima facie obvious to have treated pancreatic cancer as recited by the claims of US ‘860, further comprising administering an additional chemotherapy agent and/or immunotherapy agent, in view of the teachings of Kim and Kotteas. Both Kim and Kotteas teach pancreatic cancer to be highly refractory to chemotherapy, and to eventually . 


THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Conclusion
Claims 9-20 and 22 are rejected. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH PIHONAK whose telephone number is (571)270-7710. The examiner can normally be reached Monday-Friday 9:00-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney Klinkel can be reached on 571-270-5239. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SARAH . PIHONAK
Primary Examiner
Art Unit 1627